DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second cavity includes a coolant-sealing groove, and the coolant-sealing groove includes a metal pipe” of claim 20 in addition with the upper and lower cavity part requirements of base claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Note: features, i.e., coolant-sealing groove 201 and copper pipe 211, of Figs. 9A-10B are claimed combined with features, i.e., upper and lower cavity parts 31a and 31b, of Fig. 23 without a single embodiment disclosing/showing both.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, “a second cavity as the heat dissipation part” is indefinite when considering “a first cavity in the top surface as a heat dissipation part” of base claim 1. Two different elements, the first and second cavities, are recited as a/the “heat dissipation part” which creates confusion as to what 
None of the dependent claims 7-9 and 20 address this deficiency.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, “the second cavity includes a coolant-sealing groove, and the coolant-sealing groove includes a metal pipe” in addition with the upper and lower cavity part requirements of base claim 1 is considered new matter. Features, i.e., coolant-sealing groove 201 and copper pipe 211, of Figs. 9A-10B are claimed combined with features, i.e., upper and lower cavity parts 31a and 31b, of Fig. 23 without evidence of a single embodiment disclosing/showing both.
Since the claim appears to be combining features from different embodiments into a new and previously undisclosed embodiment, the examiner deems it necessary to raise the instant rejection unless shown that the applicant had possession of said features in a single embodiment.
In addition, “metal pipe” is considerably broader than the disclosed “copper pipe 211” and encompasses materials besides copper which is also considered new matter.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kohama (of record, US 20200402873 A1. 11.28.2017 date).
Applicant cannot rely upon the certified copy of the foreign priority application (filed 9.25.2017) to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Hence, the effective filing date of the instant application is currently 9.11.2018 which is after 11.28.2017 of Kohama.
Regarding claim 1, Kohama discloses a semiconductor device (Figs. 1A-1B), comprising: a first glass substrate (top 2f/3, [0026] – “Examples of the electrical insulating ceramic material used for the insulating layers forming the first layer 2a, the second layer 2b, and the additional layer 2f include sintered aluminum oxide, sintered mullite, sintered silicon carbide, sintered aluminum nitride, sintered silicon nitride, and sintered glass-ceramic” and [0030] - “In addition to the electrode pads 3 and/or the electrodes for connection to external circuits, the substrate 2 may also include, on its upper surface or lower surface, inner wire conductors between the insulating layers”), wherein the first glass substrate is a wiring layer-attached glass substrate (top 2f/3, [0026] and [0030]); and a second glass substrate (2a/2b/bottom 2f, [0026]) on the wiring  layer-attached glass substrate, wherein the second glass substrate (2a/2b/bottom 2f) includes: a top surface (at 2a); and a first cavity (5a/5b) in the top surface as a heat dissipation part (5a/5b, [0042] – “The first through-cavities 5a, the second through-cavity 5b, 

    PNG
    media_image1.png
    294
    419
    media_image1.png
    Greyscale

Regarding claims 2 and 4, Kohama discloses (claim 2) wherein the heat dissipation part (5a/5b) is below a chip (10), and the chip is on (partly at least) the wiring layer-attached glass substrate (top 2f/3, Fig. 1B), and, (claim 4) wherein the lower cavity part (5b) of the first cavity includes a coolant ([0042] – “…filled with a liquid heat-dissipating substance such as oil or with another fluid such as a gas”)
Regarding claims 1 and 6-9, Kohama discloses (claim 1) a semiconductor device (Figs. 10A-11C), comprising: a first glass substrate (2a/2f/3, [0026] and [0030]), wherein the first glass substrate is a wiring layer-attached glass substrate (2a/2f/3, [0026] and [0030]); and a second glass substrate (2b/2c/2d, [0026]) on the wiring  layer-attached glass substrate, wherein the second glass substrate (2b/2c/2d) includes: a top surface (at 2b); and a first cavity (5b/5c) in the top surface as a heat dissipation part (5b/5c, [0042] and [0097-0100]) of the semiconductor device, the first cavity (5b/5c) claim 6) wherein the first glass substrate includes a second cavity (5a) as the heat dissipation part ([0097-0100]), and the second cavity is opposite to the first cavity (Fig. 10B), (claim 7) wherein the second cavity (5a) includes a plurality of grooves (Fig. 11A, MPEP 2125), (claim 8) where in each groove of the plurality of grooves (5a) has a slit structure (Fig. 11A, MPEP 2125), and, (claim 9) wherein grooves (all 5a as a unit) of the plurality of grooves (5a) have a lattice structure (Fig. 11A, MPEP 2125. Fig. 11A treated as a lattice structure per MPEP 2111).

    PNG
    media_image2.png
    444
    719
    media_image2.png
    Greyscale


Claims 5, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kohama in view of Tonosaki et al. (of record, US 20050047090 A1).
Regarding claim 5, Kohama fails to disclose wherein the coolant comprises one of water or alcohol.
Tonosaki discloses wherein the coolant comprises one of water ([0044]) or alcohol.
It would have been obvious to one of ordinary skill in the art to include the coolant of Tonosaki in the device of Kohama and arrive at the claimed invention so as to provide a thin/compact cooling device  with improved cooling performance which could be employed, e.g., in high density memory devices (Tonosaki, [0003-0004] and [0010]).
Regarding claims 7-8, alternative rejection, Kohama fails to disclose (claim 7) the second cavity includes a plurality of grooves, and, (claim 8) each groove of the plurality of grooves has a slit structure.
Tonosaki discloses (claim 7) wherein the second cavity (6) includes a plurality of grooves (11 and/or 8, Fig. 4 and Fig. 7 step 701, [0050]), and, (claim 8) wherein each groove of the plurality of grooves (11 and/or 8) has a slit structure (Fig. 4, [0050]).
It would have been obvious to one of ordinary skill in the art to include the grooves and cavity arrangement of Tonosaki in the device of Kohama and arrive at the claimed invention so as to provide a thin/compact cooling device  with improved cooling performance which could be employed, e.g., in high density memory devices (Tonosaki, [0003-0004] and [0010]).
Regarding claims 10-11, Kohama fails to disclose (claim 10) further comprising an inorganic film on the second glass substrate, wherein the first glass substrate is joined to the second glass substrate via the inorganic film, and, (claim 11) wherein the inorganic film comprises one of a silicon thin film or an aluminum thin film.
Tonosaki discloses  (claim 10) further comprising an inorganic film (4, [0040] – “silicon member 4”)  on the second glass substrate (2 or 3, [0040]), wherein the first glass substrate (the other of 2 or 3) is joined to the second glass substrate via the inorganic film (Figs. 1, 7 and 12, [0082-0087]), and, (claim 11) wherein the inorganic film comprises one of a silicon thin film (4, [0040] – “silicon member 4”) or an aluminum thin film.
It would have been obvious to one of ordinary skill in the art to include the arrangement and inorganic thin film of Tonosaki in the device of Kohama and arrive at the claimed invention so as to enable means for securely joining two substrates (Tonosaki, [0091]). Note that Kohama discloses bonding of substrates at [0047] and, as such, the references are considered relevant to each other.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tonosaki in view of Takahashi (US 20070227697 A1).
Regarding claims 1 and 2, Tonosaki discloses a semiconductor device (Figs. 1-5), comprising: a first glass substrate (3, [0040]); and a second glass substrate (2, [0040]) on the first glass substrate, wherein the second glass substrate (2) includes: a (topmost) top surface; and a first cavity (5) in the top surface as a (at least partly) heat dissipation part (MPEP 2111) of the semiconductor device, the first cavity (5) includes (in 12/14) an upper cavity part (top half) and a lower cavity part (bottom half, MPEP 2125 and 2111), the lower cavity part (bottom half) has a (one of many) length (L1) smaller (MPEP 2125) than a (one of many) length (L2) of the upper cavity part (top half. L1<L2. There is no claimed coordinate system to define a length versus other dimensions hence L1 and L2 are lengths), and the upper cavity part is closer to the top surface than the lower cavity part (Fig. 1)

    PNG
    media_image3.png
    457
    948
    media_image3.png
    Greyscale

Tonosaki fails to disclose (claim 1) wherein the first glass substrate (3) is a “wiring layer-attached glass substrate” and a second glass substrate (2) on “the wiring layer-attached glass substrate”, and,  and, (claim 2) wherein the heat dissipation part is below a chip, and the chip is on the wiring layer-attached glass substrate. Providing a wiring layer on the first glass substrate (3) would meet claim 1, and, providing a chip mounted thereon over a heat dissipation part would meet claim 2.
Takahashi discloses (regarding claim 1) a wiring layer (518/520, [0004], [0048]) on a first substrate (512, Fig. 11), and, (regarding claim 2) wherein the heat dissipation part (12c/12d, Fig. 3) is below a chip (not shown, disclosed in [0004] and [0047]), and the chip is on the first substrate (512, Fig. 11).
It would have been obvious to one of ordinary skill in the art to provide a wiring layer and a chip thereon onto the first glass substrate (3) of Tonosaki and arrive at the claimed invention in view of Takahashi so as to enable means to mount a semiconductor chip onto a heat dissipation device and thereby enable cooling of heat generated by said semiconductor chip while controlling the size of said heat dissipation device (Takahashi, [0004] and [0008]).
Regarding claims 4-8 and 10-11, Tonosaki/Takahashi discloses (claim 4) wherein the lower cavity part (bottom half of 12/14, [0045] – “the liquid in the storage section 14 is caused to flow out when an amount of the liquid within the low temperature section 12 becomes smaller than a prescribed amount”) of the first cavity (5) includes a coolant a coolant ([0052]), (claim 5) wherein the coolant comprises one of water ([0044]) or alcohol, (claim 6) wherein the first glass substrate (3) includes a second cavity (6) as the heat dissipation part (MPEP 2111), and the second cavity (6) is opposite (at least partly) to the first cavity (5, Fig. 1), (claim 7) wherein the second cavity (6) includes a plurality of grooves (11 and/or 8, Fig. 8), (claim 8) wherein each groove of the plurality of grooves (11 and/or 8) has a slit structure (Fig. 4, [0050]), (claim 10) further comprising an inorganic film (4, [0040] – “silicon member 4”) on the second glass substrate (2, Fig. 2), wherein the first glass substrate (3) is joined to the second glass substrate (2) via the inorganic film (Figs. 1, 7 and 12, [0082-0087]), and, (claim 11) wherein the inorganic film comprises one of a silicon thin film (4, [0040] – “silicon member 4”) or an aluminum thin film.
Regarding claim 9, Tonosaki fails to disclose wherein grooves of the plurality of grooves have a lattice structure.
Takahashi discloses grooves (12c/12d) having33 a lattice (resembling) structure (Figs. 2, 5-6, 8 and [0009] - “…provided at intervals”).
It would have been obvious to one of ordinary skill in the art to provide a lattice arrangement in Tonosaki and arrive at the claimed invention in view of Takahashi so as to maximize cooling efficiency while controlling the size of a heat dissipation device (Takahashi, [0004] and [0008]) and/or because it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tonosaki in view of Takahashi as applied to claim 2 above, and further in view of Moriga (of record, JP H06188326 A).
Regarding claims 12-13, Tonosaki/Takahashi fails to disclose (claim 12) further comprising a resin on the second glass substrate, wherein the first glass substrate is joined to the second glass substrate via the resin, and, (claim 13) wherein the resin comprises one of a thermosetting resin or a UV curable resin.
Moriga discloses joining a base body (2) and a lid body (5) with a thermoset resin bonding material (9, Fig. 1, “a base body containing a semiconductor element and having a cavity and a lid disposed on the base body so that the cavity is hollow are sealed with a thermosetting resin bonding material”).
It would have been obvious to one of ordinary skill in the art to replace the inorganic thin film (4) of Tonosaki/Takahashi with the thermoset resin bonding material (9) of Moriga and arrive at the claimed invention so as to facilitate “hermeticity between the base and the lid is improved” as disclosed by Moriga. Note that Tonosaki discloses sealing at [0052] and, as such, the references are considered relevant to each other.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tonosaki in view of Takahashi as applied to claim 1 above, and further in view of Shioga et al. (of record, JP 2014120516 A).
Regarding claims 14-16, Tonosaki/Takahashi fails to disclose (claim 14) wherein the upper cavity part of the first cavity includes a porous layer, (claim 15) wherein the porous layer includes a heat- resistant resin, and, (claim 16) wherein the heat-resistant resin comprises one of polyimide, polyamide or polycarbonate.
Shioga discloses (regarding claim 14) wherein the first cavity (of 11) includes a porous layer (12, Fig. 3, “The heat diffusion module 6 includes a hollow member 11 and a wick (an example of a “porous body” in the present application) 12”), (claim 15) wherein the porous layer includes a heat- resistant resin (“Thereby, a porous polyimide film can be formed on the surface of the substrate 16 as the wick claim 16) wherein the heat-resistant resin comprises one of polyimide (“Thereby, a porous polyimide film can be formed on the surface of the substrate 16 as the wick 12”), polyamide or polycarbonate.
It would have been obvious to one of ordinary skill in the art to include the porous material of Shioga in the device of Tonosaki/Takahashi and arrive at the claimed invention so as to efficiently cool a semiconductor device “by utilizing phase change of cooling medium” and/or “By accompanying the phase change of the refrigerant, efficient cooling with the transfer of latent heat as well as sensible heat is realized” as disclosed by Shioga.

Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tonosaki in view of Takahashi as applied to claim 1 above, and further in view of Malone et al. (US 20020113141 A1).
Regarding claims 14 and 17-18, Tonosaki/Takahashi fails to disclose (claim 14) wherein the upper cavity part of the first cavity includes a porous layer, (claim 17) wherein the porous layer includes a metal, and, (claim 18) wherein the metal comprises copper.
Malone discloses (regarding claim 14) wherein the first cavity (Fig. 2) includes a porous layer (133), (claim 17) wherein the porous layer includes a metal ([0030] – “The porous material can be a sponge, sintered copper, fiber bundles, grooved metal, wire mesh, or the like”), and, (claim 18) wherein the metal comprises copper ([0030] – “The porous material can be a sponge, sintered copper, fiber bundles, grooved metal, wire mesh, or the like”).
It would have been obvious to one of ordinary skill in the art to include the porous material of Malone in the device of Tonosaki/Takahashi and arrive at the claimed invention so as to enable use of a material useful in “the art of heat pipes” (Malone, [0030]) and/or use the capillary action of the porous material in aiding with cooling (Malone, [0031]).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest wherein the porous layer has a length longer than the length of the lower cavity part.

Response to Arguments
Applicant's arguments filed 1.13.2022 have been fully considered but they are not persuasive.
The applicant alleges “The Applicant submits that the effective filing date of Kohama is November 28, 2017. According to the ADS and the certified copy filed on March 16, 2020, the effective filing date of the instant application is September 25, 2017. Accordingly, the reference Kohama was not effectively filed before the effective filing date of the instant application”. This is not persuasive because Applicant cannot rely upon the certified copy of the foreign priority application (filed 9.25.2017) to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Hence, the effective filing date of the instant application is currently 9.11.2018 which is after 11.28.2017 of Kohama.
The applicant alleges “However, Tonosaki in its entirety is not shown teach or suggest that the groove 5 includes an upper cavity part and a lower cavity part, where the lower cavity part has a length smaller than a length of the upper cavity part, and the upper cavity part is closer to the top surface than the lower cavity part” and “Accordingly, the combination of Tonosaki and Takahashi has not been shown to teach, suggest, or render obvious the feature of "the second glass substrate includes: a top surface; and a first cavity in the top surface as a heat dissipation part of the semiconductor device, the first cavity 

    PNG
    media_image3.png
    457
    948
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/               Primary Examiner, Art Unit 2894